DETAILED ACTION
Claims 1-3, 5-9, 11-16, 18-20 have been examined. Claims 4, 10, and 17 were canceled in Amendment dated 11/15/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11, 15, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2016/0226736, hereinafter Tran), in view of Wang et al. (US 9,557,879, hereinafter Wang), further in view of Salnikov-Tarnovski et al. (US 2015/0309777, hereinafter Salnikov), further in view of Rabin et al. (US 2015/0148138, hereinafter Rabin), further in view of Dageville et al. (US 2009/0106741, hereinafter Dageville).

As per claim 1, Tran teaches the invention as claimed, including an apparatus for providing automatic resource dependency tracking and maintenance of resource fault propagating, the apparatus comprising: 
computing platform having a memory and at least one processor in communication with the memory, the memory comprising computer-executable instructions (see at least Fig. 5, [0105]), wherein the computer-executable instructions are executable by the at least one processor and configured to:
perform an initial query configured to identify any application calls performed in a predetermined period of time (i.e., input that indicates a page key or other identification data that identifies a particular web application, may also specify a single period of time, multiple periods of time, see at least [0021], [0022], [0047]);
for each identified application call, build a corresponding transaction paragraph comprising a list of all sub-application calls performed in response to the application call (i.e., trace data, a trace corresponds to (1) a single client request, (2) the set of services that are used as a result of processing the client request; and (3) the calls that were made by each service in the set as a result of processing the client request, see at least [0022]); 
from each transaction paragraph, extract a chronological sequence of sub- application calls found in the transaction paragraph (i.e., trace data includes timestamp, generate a service call graph, see at least [0021]-[0029]); 
form a tier pathway for each transaction paragraph (i.e., generate a service call using trace data, see at least [0021]-[0029]), the tier pathway comprising the application call and each sub-application call, a timestamp indicating a date and time of discovery of the tier pathway (i.e., time data may be associated with one services in a call graph, see at (i) the chronological sequence relating the application call and the sub-application calls (i.e., call graph lists each service that is called during processing of a client request, time data may be associated with one or more services in a call graph, see at least [0020], [0028]); and 
periodically perform subsequent queries configured to identify application calls performed in a predetermined period of time (i.e., input that indicates a page key or other identification data that identifies a particular web application, may also specify a single period of time, multiple periods of time, call graph created based on traces that occurred over a subsequent period of time, see at least [0021], [0022], [0047]);
in response to each of the subsequent queries, update the timestamp for each preexisting tier pathway in an accessible file that stores the tier pathways (i.e., if data from multiple traces are combined into a single call graph, then the time data may be aggregated in one or more ways, see at least [0032]).
	Tran does not explicitly teach information indicating (ii) one of a unilateral or bilateral dependency between each call in the tier pathway.
Wang teaches information indicating one of a unilateral or bilateral dependency between each call in the tier pathway (i.e., dependency detector can identify resources that are communicating with each other (unidirectionally or bidirectionally), dependency detector can create a dependency between the communicating resources as a directed edge in the dependency graph, see at least column 7, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran to provide information indicating (ii) one of a unilateral or bilateral dependency between each call in the tier pathway as similarly taught by 
Tran does not explicitly teach wherein the update of the timestamp indicates the date and time of the re-discovery of the tier pathway during a subsequent query.
Salnikov teaches updating timestamp indicating date and time of re-discovery of a tier pathway during a subsequent query (i.e., generate a calling graph evolution log which records each change to the calling graph with a timestamp, see at least [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran to update of the timestamp indicates the date and time of the re-discovery of the tier pathway during a subsequent query as similarly taught by Salnikov to keep track of changes in the calling graph (see at least [0029] of Salnikov).
Tran does not explicitly teach in response to each of the subsequent queries, (i) determine which of the identified application calls are unique and (a) eliminate duplicate application calls from an application call list, and (b) reduce the application call list to a predetermined threshold number of application calls of unique calls, and (ii) build a transaction paragraph comprising a list of all sub-application calls performed in response to the application call for each of the application calls included in the application call list.
Rabin teaches in response to each of subsequent queries, (i) determine which of identified application calls are unique and (a) eliminate duplicate application calls from an application call list (i.e., prune the set of functions, eliminate redundant functions, see at least Fig. 9, [0059], [0060], [0077], [0078]), and (b) reduce the application call list to a predetermined threshold number of application calls of unique calls (i.e., selects the top functions, see at least Fig. 9, [0076]), and (ii) build a transaction paragraph comprising a list of all sub-application calls 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran such that in response to each of the subsequent queries, (i) determine which of the identified application calls are unique and (a) eliminate duplicate application calls from an application call list, and (b) reduce the application call list to a predetermined threshold number of application calls of unique calls, and (ii) build a transaction paragraph comprising a list of all sub-application calls performed in response to the application call for each of the application calls included in the application call list as similarly taught by Rabin in order to aid in the understanding of the overall processing of a program without showing functions that are duplicate function calls and to limit display to top functions (see at least [0044], [0060], [0075] of Rabin).
Tran does not explicitly teach in response to determining that one or more tier pathways stored in the accessible file is obsolete by examining the timestamp of tier pathway and determining that the timestamp is older than a predetermined threshold of time, purge the one or more tier pathway determined to be obsolete from the accessible file.
Dageville teaches in response to determining that one or more trace files stored in a repository is obsolete by examining the timestamp of trace files and determining that the timestamp is older than a predetermined threshold of time, purge the one or more trace files from the repository (i.e., trace files, and trace partitions that are older than one month are automatically be removed from the repository, see at least [0044], [0126], [0129]).


As per claim 2, Tran teaches wherein the computer-executable instructions are further configured to store each tier pathway in an accessible file (i.e., data of a call graph may be stored in a file, see at least [0020]).  

As per claim 3, Tran teaches in response to at least one of the subsequent queries, add one or more additional tier pathways to the accessible file (i.e., data from multiple traces are combined into a single call graph, see at least [0020], [0032], [0033]).

As per claims 8, 9, and 11, these are the method claims of claims 1-3.  Therefore, claims 8, 9, and 11 are rejected using the same reasons as claims 1-3.

As per claims 15 and 16, these are the computer program product claims of claims 1 and 2.  Therefore, claims 15 and l6 are rejected using the same reasons as claims 1 and 2. 
Claims 5, 7, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Wang, further in view of Salnikov, further in view of Rabin, further in view of Dageville, further in view of Gorelkina (US 2009/0293049).

As per claim 5, Tran does not explicitly teach in response to determining that one or more of the tier pathways are obsolete by recognizing that information included in a tier pathway is inaccurate, purge the one or more tier pathway determined to be obsolete from the accessible file.
Dageville teaches in response to determining that one or more trace files stored in a repository is obsolete, purge the one or more trace files determined to be obsolete from the repository (i.e., trace files, and trace partitions that are older than one month are automatically be removed from the repository, see at least [0044], [0126], [0129]).
Gorelkina teaches incorrect, erroneous call graph may be cut (see at least [0035, [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran to in response to determining that one or more of the tier pathways are obsolete by recognizing that information included in a tier pathway is inaccurate, purge the one or more tier pathway determined to be obsolete from the accessible file as similarly taught by Dageville and Gorelkina such that consumption of hardware recourses of a system may be decreased, and accuracy of a dynamic call graph of functions may be increased (see at least [0037] of Gorelkina).

As per claim 7, Tran does not explicitly teach in response to purging the one or more tier pathways, add a new pathway to the accessible file.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran to in response to purging the one or more tier pathways, add a new pathway to the accessible file as similarly taught by Dageville to implement a wrapping scheme to limit storage, see at least [0126] of Dageville).

As per claims 12 and 14, these are the method claims of claims 5 and 7.  Therefore, claims 12 and 14 are rejected using the same reasons as claims 5 and 7.

As per claims 18 and 20, these are the computer program product claims of claims 5 and 7.  Therefore, claims 18 and 20 are rejected using the same reasons as claims 5 and 7. 

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Wang, further in view of Salnikov, further in view of Rabin, further in view of Dageville, further in view of Gorelkina, further in view of Ramalingam et al. (US 10,796,322, hereinafter Ramalingam).

As per claim 6, Tran does not explicitly teach recognize that the information included in the tier pathway is inaccurate by determining that an originating application is dependent upon a specific downstream application.
Ramalingam teaches recognize that a tier pathway is inaccurate by determining that an originating application is dependent upon a specific downstream application (i.e., generated call 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran to recognize that the information included in the tier pathway is inaccurate by determining that an originating application is dependent upon a specific downstream application as similarly taught by Ramalingam to remove unnecessary calls to conserve resources (see at least column 35, lines 38-62 of Ramalingam).

As per claim 13, this is the method claim of claim 6.  Therefore, claim 13 is rejected using the same reasons as claim 6.

As per claim 19, this is the computer program product claim of claim 6.  Therefore, claim 19 is rejected using the same reasons as claim 6.

Response to Arguments
Rejection of claims under §103: 
As per independent claims 1, 8, and 15, Applicant’s arguments directed to Kapur are moot in light of the new grounds of rejection. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121